            Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 1 of 34



                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

                                                )
MICHAEL E. VACEK, JR., derivatively on          )
behalf of WALTER INVESTMENT                     )
MANAGEMENT CORP.,                               )
                                                )
                      Plaintiff,                )
       v.                                       )   Case 2:17-cv-02820-JCJ
                                                )
GEORGE M. AWAD, DANIEL G.                       )
BELTZMAN, MICHAEL M. BHASKARAN,                 )
NEAL P. GOLDMAN, WILLIAM J.                     )
MEURER, ALVARO G. de MOLINA,                    )
VADIM PERELMAN, and ANTHONY N.                  )
RENZI,                                          )
                                                )
                      Defendants,               )
       and                                      )
                                                )
WALTER INVESTMENT MANAGEMENT                    )
CORP.,                                          )
              Nominal Defendant.                )

                  [PROPOSED] ORDER PRELIMINARILY APPROVING
                     SETTLEMENT AND PROVIDING FOR NOTICE

       WHEREAS, a derivative action is pending in this Court entitled Vacek v. Awad, et al.,

Case No. 2:17-CV-02820-JCJ (the “Action”);

       WHEREAS, (a) Plaintiff Michael E. Vacek, Jr. (“Plaintiff”), derivatively on behalf of

Walter Investment Management Corp., now known as Ditech Holding Corporation (“WIMC”),

(b) Nominal Defendant WIMC, and (c) Defendants George M. Awad, Daniel G. Beltzman,

Michael M. Bhaskaran, Neal P. Goldman, William J. Meurer, Alvaro G. de Molina, Vadim

Perelman, and Anthony N. Renzi (“Defendants,” and together with Plaintiff and WIMC, the

“Parties”) have entered into a Stipulation and Agreement of Settlement dated October 17, 2018
            Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 2 of 34



(the “Stipulation”) that provides for a complete dismissal of the Action on the terms and

conditions set forth in the Stipulation, subject to approval of this Court (the “Settlement”);

       WHEREAS, Plaintiff and his counsel (“Plaintiff’s Counsel”) have made an application

pursuant to Rule 23.1(c) of the Federal Rules of Civil Procedure for an order, among other

things, (a) preliminarily approving the Settlement, (b) ordering notice of the Settlement be

provided to stockholders of WIMC, (c) providing stockholders of WIMC the opportunity to

object to the Settlement, and (d) scheduling the Settlement Hearing (defined below);

       WHEREAS, the Court has read and considered the Stipulation and Plaintiff’s motion for

preliminary approval of the Settlement, and the papers filed and arguments made in connection

with the motion;

       WHEREAS, the Parties have consented to the entry of this Order; and

       WHEREAS, unless otherwise defined herein, all terms with initial capitalization have the

same meanings as they have in the Stipulation;

       NOW THEREFORE, IT IS HEREBY ORDERED:

       1.       Preliminary Approval of the Settlement – The Court preliminarily approves the

Settlement on the terms and conditions stated in the Stipulation as fair, reasonable, and adequate

to WIMC, subject to further consideration at the Settlement Hearing.

       2.       Settlement Hearing – The Court will hold a settlement hearing (the “Settlement

Hearing”) on _____________, 2018 at __:__ _.m. in Courtroom 17-A, James A. Byrne U.S.

Courthouse, 601 Market Street, Philadelphia, PA 19106, pursuant to Rule 23.1(c) of the Federal

Rules of Civil Procedure, for the following purposes:

                (a)     to determine whether the Settlement on the terms and conditions stated in

the Stipulation is fair, reasonable, and adequate to WIMC, and should be approved by the Court;




                                                  2
            Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 3 of 34



                (b)    to determine whether a Judgment in the form attached as Exhibit C to the

Stipulation (the “Judgment”), including the releases provided for in the Judgment, should be

entered;

                (c)    to hear and rule on any objections to the Settlement;

                (d)    to determine whether the award of Attorneys’ Fees and Litigation

Expenses (defined in the Stipulation) to Plaintiff’s Counsel provided for in the Stipulation should

be approved by the Court; and

                (e)    to consider any other matters as the Court deems appropriate.

       3.       The Court may adjourn the Settlement Hearing or modify any of the dates stated

in this Order without further notice to WIMC stockholders. The Court may approve the

Settlement with modifications to which the Parties agree in the manner provided for in the

Settlement without further notice to WIMC stockholders. The Court may enter the Judgment

approving the Settlement whether or not the Court approves the award of Attorneys’ Fees and

Litigation Expenses to Plaintiff’s Counsel provided for in the Stipulation.

       4.       Manner of Giving Notice – Notice of the Settlement and the Settlement Hearing

shall be given as follows:

                (a)    Within ten (10) business days of the date of entry of this Order, WIMC

shall (i) post a copy of the Stipulation, this Order, and the Notice (defined in the Stipulation and

substantially in the form attached as Exhibit B to the Stipulation) on WIMC’s website; (ii) cause

a Current Report on Form 8-K to be filed with the Securities and Exchange Commission that

attaches the Notice and provides a link to the Stipulation, this Order and the Notice posted on

WIMC’s website; and (iii) publish the Notice once in Investor’s Business Daily and transmit it

once over PR Newswire; and




                                                 3
            Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 4 of 34



                (b)    WIMC’s Counsel shall serve on Plaintiff’s Counsel and Defendants’

Counsel and file with the Court proof, by affidavit or declaration, of the giving of notice as

required by this Order not later than seven (7) calendar days prior to the Settlement Hearing.

       5.       Approval of Form and Content of Notice – The Court (a) approves the form

and content of the Notice, and (b) finds that providing notice of the Settlement in the manner and

form set forth in Paragraph 4 of this Order (i) constitutes the best notice practicable under the

circumstances; (ii) is reasonably calculated, under the circumstances, to inform stockholders of

WIMC concerning the pendency of the Action, the Settlement, the terms and conditions of the

Settlement, including the Judgment and the releases provided for in the Judgment, the request by

Plaintiff’s Counsel for an award of Attorneys’ Fees and Litigation Expenses, the right of WIMC

stockholders to object to the Settlement, including the Attorneys’ Fees and Litigation Expenses

to Plaintiff’s Counsel, and any other aspect of the Settlement, and the right of WIMC

stockholders to appear at the Settlement Hearing; (iii) constitutes due, adequate, and sufficient

notice to all persons and entities entitled to receive notice of the Settlement; and (iv) satisfies the

requirements of Rule 23.1 of the Federal Rules of Civil Procedure and the United States

Constitution (including the Due Process Clause), and all other applicable laws and rules.

       6.       Appearance and Objections at Settlement Hearing – Any stockholder of

WIMC may enter an appearance in the Action at his, her or its own expense, individually or

through counsel of his, her, or its own choice, by filing a notice of appearance with the Clerk of

the Court and delivering a notice of appearance to Plaintiff’s Counsel, Defendants’ Counsel, and

WIMC’s Counsel at the addresses set forth below, such that it is received no later than twenty-

one (21) calendar days prior to the Settlement Hearing.




                                                  4
            Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 5 of 34



               Plaintiff’s Counsel                               Defendants’ Counsel

         Gainey McKenna & Egleston                                 Dechert, LLP
        Attn: Thomas J. McKenna, Esq.                    Attn: David H. Kistenbroker, Esq.
       440 Park Avenue South, 5th Floor                        Joni S. Jacobsen, Esq.
             New York, NY 10016                                35 West Wacker Drive
                                                                     Suite 3400
              WIMC’s Counsel                                     Chicago, IL 60601

       Weil, Gotshal & Manges LLP
        Attn: Joseph S. Allerhand, Esq.
              Stephen A. Radin, Esq.
             767 Fifth Avenue
       New York, New York 10153

       7.       Any stockholder of WIMC may file a written objection to the Settlement, the

request by Plaintiff’s Counsel for an award of Attorneys’ Fees and Litigation Expenses, and/or

any other aspect of the Settlement with the Clerk of the Court. Any such objection must also be

mailed or delivered to Plaintiff’s Counsel, Defendants’ Counsel, and WIMC’s Counsel at the

addresses and in the manner and within the time period set forth in Paragraph 6 above. By filing

an objection, a person or entity shall be deemed to have submitted to the jurisdiction of the Court

with respect to the Settlement and his, her, or its objection.

       8.       An objection must satisfy all of the following conditions: (a) it must be submitted

in a timely manner in accordance with the provisions of Paragraph 7 of this Order; (b) it must

state the name, address, telephone number and email address of the objector, or, in the case of an

entity, the name, address, telephone number, and email address of an authorized representative of

the objector; (c) it must state the number of shares of WIMC common stock the objector owns

and the dates of all purchases and sales of WIMC common stock by the objector; (d) it must be

accompanied by adequate supporting documentation in the form of broker confirmation slips,

broker account statements, a statement from a broker containing the transactional and holding

information found in a broker confirmation slip or account statement, or other comparable



                                                  5
            Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 6 of 34



documentation; (e) it must state the basis for the objection and include copies of any papers,

briefs, or other documents the objector relies on; (f) it must state whether the objector intends to

appear at the Settlement Hearing, and, if so, the name(s) of any witness(es) the objector intends

to call to testify and any exhibits the objector intends to introduce into evidence at the Settlement

Hearing, and (g) it must be signed under penalty of perjury by the objector or an authorized

representative of the objector. An objection shall not be effective unless it complies with all of

these conditions. Plaintiff’s Counsel, Defendants’ Counsel, and WIMCs’ Counsel may, as they

deem appropriate, submit papers replying to objections no later than five (5) calendar days prior

to the Settlement Hearing.

       9.       Any stockholder of WIMC who does not comply with the requirements stated in

Paragraphs 7 and 8 for objections to the Settlement waives and forfeits his, her or its right to

object to the Settlement, the request by Plaintiff’s Counsel for an award of Attorneys’ Fees and

Litigation Expenses, and any other aspect of the Settlement, and to appear at the Settlement

Hearing, and shall forever be barred and enjoined from objecting to the Settlement, an award of

Attorneys’ Fees and Litigation Expenses, and/or any other aspect of the Settlement or from

otherwise being heard concerning the Settlement, the request by Plaintiff’s Counsel for an award

of Attorneys’ Fees and Litigation Expenses, and/or any other aspect of the Settlement in this and

any other proceeding, and shall forever be barred and enjoined from directly or indirectly

prosecuting, maintaining, intervening in, or participating in or claims subject to the Settlement,

the Judgment, and the releases provided for by the Judgment.

       10.      Stay and Temporary Injunction – The Court stays all proceedings in the Action

other than proceedings necessary to carry out or enforce the terms and conditions of the

Stipulation and this Order and bars and enjoins the Parties and WIMC stockholders from




                                                 6
         Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 7 of 34



commencing or prosecuting any and all of claims that are the subject of the Settlement, the

Judgment, and the releases provided for by the Judgment.

       11.      Termination of Settlement – If the Settlement is terminated as provided in the

Stipulation, if the Settlement is not approved, if the Judgment is not entered or is entered but

does not become Final (as defined in the Stipulation), or if the Effective Date fails to occur for

any reason, this Order shall be vacated, rendered null and void, and be of no further force and

effect, except as provided by the Stipulation, and this Order shall be without prejudice to the

rights of the Parties, and the Parties shall revert to their respective positions in the Action as of

July 2, 2018.

       12.      Supporting Papers – Plaintiff, Defendants, and WIMC, as they deem

appropriate, may file and serve opening papers in support of final approval of the Settlement and

the award of Attorneys’ Fees and Litigation Expenses to Plaintiff’s Counsel not later than thirty-

five (35) calendar days before the Settlement Hearing. Reply papers, if any, shall be filed and

served not later than five (5) calendar days before the Settlement Hearing.

       13.      Retention of Jurisdiction – The Court retains jurisdiction with respect to the

proposed Settlement.

SO ORDERED this _________ day of __________________, 2018.



                                              ________________________________________
                                                     The Honorable J. Curtis Joyner
                                                       United States District Judge




                                                 7
           Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 8 of 34



                        UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA

                                           )
MICHAEL E. VACEK, JR., derivatively on     )
behalf of WALTER INVESTMENT                )
MANAGEMENT CORP., now known as             )
Ditech Holding Corporation,                )
                                           )
                     Plaintiff,            )   Case 2:17-cv-02820-JCJ
      v.                                   )
                                           )
GEORGE M. AWAD, DANIEL G.                  )
BELTZMAN, MICHAEL M. BHASKARAN,            )
NEAL P. GOLDMAN, WILLIAM J.                )
MEURER, ALVARO G. de MOLINA,               )
VADIM PERELMAN, and ANTHONY N.             )
RENZI,                                     )
                                           )
                     Defendants,           )
      and                                  )
                                           )
WALTER INVESTMENT MANAGEMENT               )
CORP., now known as Ditech Holding         )
Corporation,                               )
                   Nominal Defendant.      )




                PLAINTIFF’S NOTICE OF UNOPPOSED MOTION FOR
                   PRELIMINARY APPROVAL OF SETTLEMENT
         Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 9 of 34




       PLEASE TAKE NOTICE that upon the accompanying Stipulation of Settlement dated

October 17, 2018 (the “Stipulation”)1, the exhibits attached thereto, the accompanying

Memorandum of Law and all prior pleadings and proceedings, Plaintiff in the above-captioned

consolidated shareholder derivative action, derivatively on behalf of Walter Investment

Management Corp., now known as Ditech Holdings Corporation (“WIMC” or the “Company”)

hereby moves this Court, at the United States District Court for the Eastern District of

Pennsylvania, before the Honorable J. Curtis Joyner, located at 601 Market Street, Courtroom

17-A, Philadelphia, PA 19106, for an Order: (1) granting preliminary approval of the proposed

Settlement; (2) approving the Settling Parties’ proposed form and method of giving notice of the

Settlement to current WIMC stockholders; (3) scheduling a hearing at which time the Court will

consider (a) the Settling Parties’ request for final approval of the Settlement, and entry of final

order and judgment, (b) Plaintiff’s Counsel’s application for an award of attorneys’ fees and

reimbursement of expenses, and (c) Plaintiff’s application for a service award; and (4) granting

such other relief as the Court deems just and proper.


Dated: October 23, 2018                      Respectfully submitted,


                                             DONOVAN LITIGATION GROUP, LLC

                                             By: s/ Michael D. Donovan
                                             Michael D. Donovan
                                             15 Saint Asaphs Road
                                             Bala Cynwyd, PA 19004-2405
                                             Telephone: (610) 647-6067
                                             Facsimile: (610) 647-7215
1
 Unless otherwise defined herein, all defined terms shall have the meanings as set forth in the
Stipulation, which is attached as Exhibit 1 to the Declaration of Thomas J. McKenna in Support
of Plaintiff’s Unopposed Motion for Preliminary Approval of Settlement



                                                1
Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 10 of 34



                            Email: mdonovan@donovanlitigationgroup.com

                            Local counsel

                            -and-

                            Thomas J. McKenna
                            GAINEY McKENNA & EGLESTON
                            440 Park Avenue South, 5th Floor
                            New York, NY 10016
                            Telephone: (212) 983-1300
                            Facsimile: (212) 983-0383
                            Email: tjmckenna@gme-law.com

                            Attorneys for Plaintiff




                               2
      Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 11 of 34



                     UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA

                                         )
MICHAEL E. VACEK, JR., derivatively on   )
behalf of WALTER INVESTMENT              )
MANAGEMENT CORP., now known as           )
Ditech Holding Corporation,              )
                                         )
                   Plaintiff,            )   Case 2:17-cv-02820-JCJ
      v.                                 )
                                         )
GEORGE M. AWAD, DANIEL G.                )
BELTZMAN, MICHAEL M. BHASKARAN,          )
NEAL P. GOLDMAN, WILLIAM J.              )
MEURER, ALVARO G. de MOLINA,             )
VADIM PERELMAN, and ANTHONY N.           )
RENZI,                                   )
                                         )
                   Defendants,           )
      and                                )
                                         )
WALTER INVESTMENT MANAGEMENT             )
CORP., now known as Ditech Holding       )
Corporation,                             )
                   Nominal Defendant.    )



PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF UNOPPOSED MOTION
            FOR PRELIMINARY APPROVAL OF SETTLEMENT
        Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 12 of 34



                                                    TABLE OF CONTENTS
I.     INTRODUCTION ...............................................................................................................1

II.    BACKGROUND OF THE ACTION .................................................................................3

       A. Factual Background .......................................................................................................3

       B. Procedural Background ..................................................................................................4

            1. The Action ...............................................................................................................4

            2. Settlement Negotiations ...........................................................................................5

III.   TERMS OF THE PROPOSED SETTLEMENT .................................................................6

IV.    THE SETTLEMENT WARRANTS PRELIMINARY APPROVAL ...............................10

       A. Applicable Legal Standards .........................................................................................10

       B. The Settlement Is the Product of Arm’s-Length Negotiations by
          Experienced and Well-Informed Counsel, and Is Therefore
          Presumptively Fair .......................................................................................................11

       C. The Non-Monetary Recovery Secured for WIMC Is Fair
          and Reasonable in Light of the Serious Risks of Establishing
          Liability and Damages .................................................................................................13

       D. Continued Litigation Would Be Complex, Time-Consuming and Expensive ............15

       E. Sufficient Information Has Been Adduced at this Stage
          Of the Proceeding to Warrant Preliminary Approval ..................................................16

V.     THE PROPOSED NOTICE OF SETTLEMENT IS ADEQUATE .................................16

VI.    PROPOSED SCHEDULE OF EVENTS ...........................................................................18

VII.   CONCLUSION .................................................................................................................19




                                                                  i
            Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 13 of 34



                                               TABLE OF AUTHORITIES

Bell Atl. Corp. v. Bolger,
 2 F.3d 1304 (3d Cir. 1993) ............................................................................................. 10, 13, 18

Bushansky v. Armacost,
 2014 U.S. Dist. LEXIS 88072 (N.D. Cal. June 25, 2014) ......................................................... 17

Cohn v. Nelson,
 375 F. Supp.2d 844 (E.D. Mo. 2005) ..................................................................................... 9, 12

Daubert v. Merrell Dow Pharm., Inc.,
 509 U.S. 579 (1993) ................................................................................................................... 15

In re Automotive Refinishing Paint Antitrust Litig.,
 MDL Docket No. 1426, 2006 U.S. Dist. LEXIS 93936 (E.D. Pa. Dec. 28, 2006) .................... 11

In re Corel Corp. Sec. Litig.,
 293 F. Supp. 2d 484, 2003 U.S. Dist. LEXIS 21024 (E.D. Pa. 2003) ....................................... 18

In Re: GMC Pick- up Truck Fuel Tank Prods. Liab. Litig.,
 55 F.3d 768 (3d Cir. 1995)...........................................................................................................10

In re Lloyd’s Am. Trust Fund Litig.,
 No. 96 Civ. 1262 (RWS), 2002 U.S. Dist. LEXIS 22663 (S.D.N.Y. Nov. 26, 2002) ............... 15

In re PaineWebber Ltd. P’ships Litig.,
 171 F.R.D. 104 (S.D.N.Y. 1997) ............................................................................................... 16

In re Prudential Sec. Inc. Ltd. P’ship Litig.,
 163 F.R.D. 200 (S.D.N.Y. 1995) .................................................................................................11

In re Rambus Inc. Derivative Litig.,
 2009 U.S. Dist. LEXIS 131845 (N.D. Cal. Jan. 20, 2009) ........................................................ 17

In re Schering-Plough Corp. Stockholder Deriv. Litig.,
 Master Derivative Docket Civ. Action No. 01-1412,
 2008 U.S. Dist. LEXIS 2569 (D.N.J. Jan. 14, 2008) ........................................................... 13-14

In re School Asbestos Litig.,
 921 F.2d 1330 (3d Cir. 1990) ..................................................................................................... 10

In Re: Warfarin Sodium Antitrust Litig.,
 391 F.3d 516 (3d Cir. 2004) ....................................................................................................... 10

Kyriazi v. Western Elec. Co.,
 647 F.2d 388 (3d Cir. 1981).........................................................................................................18

                                                                    ii
            Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 14 of 34




Lewis v. Newman,
 59 F.R.D. 525 (S.D.N.Y. 1973) ................................................................................................. 14

Mills v. Elec. Auto-Lite Co.,
 396 U.S. 375 (1970) ............................................................................................................. 13, 14

Peak Fin., LLC v. Hassett,
 2016 U.S. Dist. LEXIS 147565 (D. Nev. Oct. 20, 2016) .......................................................... 17

Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson,
 390 U.S. 414 (1968) ................................................................................................................... 15

Shlensky v. Dorsey,
 574 F.2d 131 (3d Cir. 1978) ................................................................................................. 11, 13

Tenuto v. Transworld Sys.,
 No. Civ. A. 99-4228, 2001 U.S. Dist. LEXIS 17694 (E.D. Pa. Oct. 31, 2001) ................... 10, 11

Unite Nat’l Ret. Fund v. Watts,
 Civil Action No. 04-CV-3603 (DMC),
 2005 U.S. Dist. LEXIS 26246 (D.N.J. Oct. 28, 2005) ................................................... 11, 13, 14

Yong Soon Oh v. AT&T Corp.,
 225 F.R.D. 142 (D.N.J. 2004) .................................................................................................... 17

Statutes:
Fed. R. Evid. 702 ......................................................................................................................... 15
Federal Rule of Civil Procedure 23.1 .......................................................................................... 16


Other:
Manual for Complex Litigation Third §30.41 .............................................................................. 10




                                                                     iii
           Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 15 of 34



          Plaintiff, in the above-captioned consolidated stockholder derivative action, derivatively

on behalf of WIMC Investment Management Corp., now known as Ditech Holding Corporation

(“WIMC” or the “Company”), respectfully submit this memorandum in support of his Unopposed

Motion for Preliminary Approval of Settlement (the “Motion”). The Motion seeks entry of an

order (the “Preliminary Approval Order”) that will: (i) preliminarily approve the Settlement as set

forth in the Stipulation and Agreement of Settlement dated October 17, 2018 (the “Stipulation”)1,

entered into by and among the following parties through their respective counsel: (1) plaintiff

Michael E. Vacek, Jr. (“Vacek” or “Plaintiff”), (2) Nominal Defendant WIMC, and (3) Defendants

George M. Awad, Daniel G. Beltzman, Michael M. Bhaskaran, Neal P. Goldman, William J.

Meurer, Alvaro G. De Molina, Vadim Perelman, and Anthony N. Renzi (collectively, the “settling

Parties”); (ii) approve the form and manner of providing notice of the Settlement to current WIMC

stockholders (“Notice”); and (iii) schedule a hearing at which the Court will consider final

approval of the Settlement and other related issues (the “Settlement Hearing”).

I.        INTRODUCTION

          The Settlement provides for WIMC’s implementation and maintenance of corporate

governance reforms and enhancements at WIMC (the “Reforms”) and for the dismissal of the

Action.

          The Reforms confer material benefits to WIMC, the real party in interest in the Action. As

a result of the Settlement, WIMC will implement and maintain a set of Reforms that, as described

below, address the alleged deficiencies in WIMC’s internal controls over financial reporting. In


1
         Unless otherwise defined herein, all defined terms shall have the meanings as set forth in the
Stipulation, which is attached as Exhibit 1 to the Declaration of Thomas J. McKenna in Support of
Plaintiffs’ Unopposed Motion for Preliminary Approval of Proposed Settlement.




                                                  1
         Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 16 of 34



the Action, Plaintiff asserted claims on behalf of WIMC against Defendants alleging breach of

fiduciary duties, unjust enrichment, and waste of corporate assets involving, among other things,

the origination, underwriting, and appraisal of mortgage products, claims by, and settlements with,

government agencies concerning the origination, underwriting, and appraisal of mortgage

products, and accounting and financial reporting related to default servicing activities, including,

but not limited to, errors in financial statements and weaknesses in internal controls over financial

reporting with respect to foreclosure tax liens, foreclosure related advances, processing and

oversight of loans in bankruptcy, adjustments of reserves, and valuation allowances on deferred

tax asset balances. See Stipulation, Ex. 1, ¶ C to the Declaration of Thomas J. McKenna in Support

of Plaintiffs’ Unopposed Motion for Preliminary Approval of Settlement (“McKenna Decl.”). As

a result of the Settlement, WIMC will maintain the Reforms for no less than three (3) years.

        The Settlement of this complex litigation was the product of substantial effort, a vigorous

pre- and post-filing investigation by Plaintiff’s Counsel, and arm’s-length negotiations by skilled

and experienced counsel. Plaintiff has carefully weighed the benefits the Settlement guarantees

for the Company against the significant risks, costs and delay that would be entailed in attempting

to secure a better result through further litigation. Plaintiff’s Counsel’s recommendation that the

Court approve the Settlement is based on counsel’s significant experience in stockholder derivative

litigation and is informed by, among other things, counsel’s extensive pre- and post-

commencement investigation; evaluation of the strengths and weaknesses of the claims and

defenses; consideration of insurance coverage available; and a comparison of the relative value of

the corporate governance achievable through settlement and the risks and rewards of continued

litigation.




                                                 2
         Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 17 of 34



       The settling Parties agree that Plaintiff’s Counsel are entitled to an award of reasonable

attorneys’ fees and litigation expenses in recognition of the substantial benefits conferred on

WIMC and its stockholders by the Settlement in the total amount of $257,500.00 (the “Attorneys’

Fees and Litigation Expenses”), subject to Court approval. McKenna Decl., Exhibit 1, Stipulation,

¶ 10. Under the settling Parties’ proposed schedule, see infra at § VI, Plaintiff will file his motion

for final approval of the Settlement, including approval of the Fee Award at least thirty-five (35)

calendar days prior to the Settlement Hearing. See id.; McKenna Decl., Exhibit A to Exhibit 1,

Preliminary Approval Order at ¶ 12. Plaintiff is also seeking a modest service award for his

participation in the Action in an amount not to exceed $2,500.00, subject to Court approval. Any

service award awarded by the Court will be paid from the Attorneys’ Fees and Litigation Expenses

award. McKenna Decl., Exhibit 1, Stipulation, ¶ 10.

       At the preliminary approval stage, the Court need only conclude that the Settlement is

within the range of what might be found to be fair, reasonable, and adequate, such that Notice of

the Settlement should be provided to WIMC’s stockholders and the Settlement Hearing be

scheduled. As discussed herein, the Settlement meets this standard, and, therefore, the Court

should preliminarily approve the Settlement and enter the Preliminary Approval Order.

II.    BACKGROUND OF THE ACTION

       A.      Factual Background
       WIMC, is a Maryland corporation with its principal place of business in Pennsylvania.

WIMC describes itself as an independent servicer and originator of mortgage loans and servicer

of reverse mortgage loans. Amended Complaint, ¶ 5, Dkt. No. 28. Plaintiff alleged that WIMC

and its subsidiaries had a history of making false statements related to servicing reverse mortgage

loans, and deceiving homeowners relating to loan servicing and modifications which resulted in

two settlements with federal agencies and WIMC paying more than $92 million in fines. Id., ¶ 23.

                                                  3
         Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 18 of 34



        Plaintiff further alleged in the Action that from as early as May 3, 2016, WIMC Defendants

permitted Walter Investment to engage in similar conduct involving some of the same subsidiaries

that has previously caused harm to WIMC: (a) the Company was involved in fraudulent practices

that violated the False Claims Act; (b) the Company’s Ditech subsidiary (which was previously

named Green Tree) had a material weakness in its internal controls over financial reporting,

specifically in its default servicing activities (the same types of practices that harmed its

subsidiaries Green Tree) and RMS); and (c) resultantly, the Company lacked adequate internal

controls over financial reporting. Id., ¶ 24. This conduct by Defendants in ignoring the previous

red flags of Company misconduct and allowing the Company to repeat its misconduct gives rise

to the instant action. Id.

        B.      Procedural Background

                1.      The Action

        On June 22, 2017, Plaintiff commenced the instant Action by the filing of a Verified

Shareholder Derivative Complaint. Dkt. No. 1. As mentioned above, Plaintiff asserted various

claims on behalf of Nominal Defendant WIMC against certain of the Defendants for breach of

fiduciary duties.

        On August 3, 2017, Defendants filed a motion to dismiss with supporting papers. See Dkt.

Nos. 22 to 22-3. On September 13, 2017, Plaintiff filed a Verified Amended Shareholder

Derivative Complaint. Dkt. No. 28. On October 5, 2017, Defendants filed a motion to dismiss

the amended complaint (Dkt. Nos. 30 to 30-2). On November 6, 2017, Plaintiff filed his

Memorandum of Law in Opposition to the Motion to Dismiss the Amended Complaint. Dkt. No.

31. On November 29, 2017, Defendants filed reply papers in support of their motion to dismiss

the amended complaint. Dkt. Nos. 32 to 32-1.



                                                4
         Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 19 of 34



       Then, on December 1, 2017, while the motion to dismiss was pending, WIMC filed a

Notice of Bankruptcy Filing and Imposition of Automatic Stay Pursuant to Section 362(a) of the

Bankruptcy Code. Dkt. No. 33. The Action remained stayed until February 9, 2018 when WIMC

filed its Notice of Emergence from bankruptcy and Modification of the Automatic Stay. Dkt. No.

34.

       After further briefing on supplemental authority submitted in connection with the pending

motion to dismiss (see Dkt. Nos. 35 and 36), this Court on April 25, 2018 entered an Order denying

Defendants’ motion to dismiss the amended complaint. See Dkt. No. 38. On May 9, 2018,

Defendants filed a Motion for Reconsideration or in the alternative Certification for appeal

pursuant to 28 U.S.C. § 1292(b) (“Motion for Reconsideration”). See Dkt. Nos. 39 to 39-3.

               2.      Settlement Negotiations

       In March of 2018 while the motion to dismiss the Amended Complaint was pending,

Plaintiff made a settlement demand upon Defendants, but no settlement discussions were had.

Thereafter, while Defendants’ Motion for Reconsideration was pending, Plaintiff’s counsel and

Defendants’ Counsel explored a possible settlement in May and June of 2018 and eventually

reached agreement on a Term Sheet of corporate governance measures.                      Thereafter a

Memorandum of Understanding was negotiated and executed on July 2, 2018. Following that, the

settling Parties negotiated and eventually executed on October 17, 2018, the Stipulation and

Agreement of Settlement (“Stipulation”) and supporting exhibits attached to the McKenna Decl.

as Ex. 1. As a condition of the settlement reflected in this Stipulation (the “Settlement”), WIMC

will agree to institute and maintain for at least three (3) years certain corporate governance reforms,

the terms of which are fully set forth in the Stipulation. See McKenna Decl., Ex.1, ¶¶ 7-8.




                                                  5
         Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 20 of 34



        Thereafter, the settling Parties negotiated at arm’s-length the attorneys’ fees and

reimbursement of expenses to be paid to Plaintiff’s Counsel, in light of the substantial benefits that

will be conferred upon the Company by the corporate governance reforms and as a result of the

institution and settlement of the Action. The settling Parties eventually agreed to a final proposal

of an award of Attorneys’ Fees and Litigation Expenses in the total amount of $257,500.00 to be

paid to Plaintiffs’ Counsel, subject to the approval of the Court. McKenna Decl., Ex.1, ¶¶ 9-10.

III.    TERMS OF THE PROPOSED SETTLEMENT
        The Settlement provides for the implementation of corporate governance reforms designed

to prevent misconduct and detect potential violations of applicable law, regulations, and Company

policies. The reforms are structured to ensure that WIMC’s Board of Directors (“Board”) fulfills

its role in risk oversight of WIMC’s operations. WIMC will maintain the reforms for a period of

at least three years.

        The reforms, with the paragraph numbers and letters assigned to them by the Stipulation,

are as follows:

                               SETTLEMENT CONSIDERATION
        7.        In consideration of the settlement of the Released Plaintiff’s Claims against

Defendants’ Releasees and WIMC’s Releasees, WIMC has adopted or will adopt the following

corporate governance measures:

                  (a)   Since the commencement of this lawsuit on June 22, 2017, WIMC has

“refreshed” its board of directors, board committees, and senior management as follows:

                         (i)    A majority of the Board’s current members are new directors who
                                joined the Board in 2018: of nine current directors, 1 joined in
                                December 2015 (Daniel Beltzman); 1 joined in June 2016 (George
                                Awad); 1 joined in January 2017 (Neal Goldman); and 6 joined in
                                February 2018 (David Ascher, Seth Bartlett, John Brecker,
                                Thomas Miglis, Thomas Marano, and Samuel Ramsey). All eight



                                                  6
        Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 21 of 34



                            of the Board’s non-employee directors are independent under the
                            NYSE listing requirements.

                    (ii)    WIMC hired a new Chief Executive Officer in 2018,
                            Thomas Marano.

                    (iii)   WIMC hired a new Chief Financial Officer in 2018, Jerry
                            Lombardo.

                    (iv)    WIMC hired a new Chief Operating Officer in 2018, Ritesh
                            Chaturbedi.

                    (v)     A majority of the Board’s Audit Committee consists of directors
                            who joined the Board in 2018: on June 1, 2017, the Audit
                            Committee consisted of Michael Bhaskaran, Alvaro De Molina,
                            Neal Goldman, and William Meurer; as of April 20, 2018 the
                            Audit Committee consists of John Brecker, Neal Goldman, and
                            Samuel Ramsey. All members of the Audit Committee are
                            independent under Rule 10A-3(b)(1) of the Securities Exchange
                            Act of 1934, as amended.

                    (vi)    A majority of the Board’s Compensation Committee consists of
                            directors who joined the Board in 2018: on June 1, 2017, the
                            Compensation Committee consisted of Daniel Beltzman, Alvaro
                            De Molina, Neal Goldman, and Vadim Perelman; as of April 20,
                            2018 the Compensation Committee consists of Seth Bartlett,
                            Daniel Beltzman, and Thomas Miglis.

                    (vii)   A majority of the Board’s Finance Committee consists of directors
                            who joined the Board in 2018: on June 1, 2017, the Finance
                            Committee consisted of Daniel Beltzman, Alvaro De Molina, Neal
                            Goldman, and Vadim Perelman; as of April 20, 2018 the Finance
                            Committee consists of George Awad, John Brecker, and Samuel
                            Ramsey.

             (b)    Since the commencement of this lawsuit, WIMC has adopted the following

corporate governance measures:

                    (i)     The Board amended its Corporate Governance Guidelines to
                            provide that when the Chairman of the Board is not an independent
                            director the Board will consider appointment of a Lead
                            Independent Director, and added an Appendix to its Corporate
                            Governance Guidelines describing the duties of the Lead
                            Independent Director. In May 2018, the Board appointed Seth
                            Bartlett, a director who joined the Board in 2018, to serve as Lead
                            Independent Director.

                                              7
        Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 22 of 34



                      (ii)    The Board created a Technology and Operations Committee,
                              consisting of directors who joined the Board in 2018: David
                              Ascher, Seth Bartlett, and Thomas Miglis.

                      (iii)   The Board approved an equity incentive plan (the Ditech Holding
                              Corporation 2018 Equity Incentive Plan) providing for clawbacks
                              of compensation where:

                              (a)    the “compensation [is] . . . based on financial statements
                                     that are subsequently required to be restated in a way that
                                     would decrease the value of such compensation;” or

                              (b)    within one year of the exercise or vesting of the
                                     compensation award (i) “Service is terminated for Cause,”
                                     (ii) “Participant is subject to any recoupment of benefits
                                     pursuant to [WIMC’s] compensation recovery,
                                     ‘clawback’ or similar policy, as may be in effect from time
                                     to time,” or (iii) “Committee determines in its discretion
                                     either that, (1) during the Participant’s period of Service,
                                     the Participant engaged in an act or omission which would
                                     have warranted termination of the Participant’s Service for
                                     Cause or (2) after a Participant’s termination of Service, the
                                     Participant engaged in conduct that materially violated any
                                     continuing obligation or duty of the Participant in respect
                                     of [WIMC] or any Subsidiary.”

                      (iv)    WIMC has updated its website to ensure the correct listing
                              of current members of all Board Committees.

               (c)   WIMC agrees to adopt the following additional corporate governance

measures no later than thirty (30) calendar days following the Effective Date:

                      (i)     The Board’s Lead Independent Director and Compliance
                              Committee will oversee annual self-evaluation of the Board and all
                              Board Committees other than the Compliance Committee. The
                              Lead Independent Director and the Audit Committee will oversee
                              the Board’s annual self-evaluation of the Compliance Committee.

                      (ii)    WIMC will amend its Corporate Governance Guidelines to
                              reimburse directors for the cost of attending continuing director
                              education programs in order to encourage directors to attend such
                              programs and maintain the level of expertise required to perform
                              their responsibilities as directors.




                                                8
        Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 23 of 34



                      (iii)   WIMC will amend its Compliance Committee charter to
                              provide that the Chief Risk and Compliance Officer will report to
                              the Compliance Committee at least quarterly.

                      (iv)    The Board will amend the charters of the Audit Committee and the
                              Compliance Committee to require that the Audit Committee and
                              the Compliance Committee hold one joint meeting per year.

                      (v)     WIMC will require employees to certify annually that they
                              have reviewed WIMC’s Code of Conduct and completed all
                              required compliance training.

              (d)    WIMC agrees to keep the corporate governance measures stated in ¶¶ 7(b)-

7(c) in place for at least three (3) years, unless (i) a majority of the Board’s non-management

directors determine in the exercise of their business judgment that maintenance of a particular

measure no longer serves the best interests of WIMC or (ii) WIMC’s General Counsel advises the

Board that modification is required by law.

       8.     WIMC acknowledges that the filing of the Action was a contributing factor in the

adoption and implementation of the corporate governance measures stated in ¶¶ 7(a)-7(b) and a

substantial contributing factor in the adoption and implementation of the corporate governance

measures stated in ¶ 7(c) and that these corporate governance measures confer a material benefit

on WIMC and its stockholders.

       * * * *

       Accordingly, the Company’s agreement to maintain the material reforms for three (3) years

is a meaningful amount of time intended to ensure the reforms become embedded in the

Company’s policies, practices, and corporate culture. See McKenna Decl., Ex. 1, Stipulation, ¶¶

7-8; see, e.g., Cohn v. Nelson, 375 F. Supp.2d 844, 850 (E.D. Mo. 2005) (finding that corporate

governance measures that must be in place for no less than three years will “provide meaningful

ways of avoiding the problems [the company] experienced in the recent past”).



                                               9
        Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 24 of 34



IV.    THE SETTLEMENT WARRANTS PRELIMINARY APPROVAL
       The proposed settlement creates significant benefits for WIMC, is the result of intense and

protracted arm’s-length negotiations between experienced counsel, and merits preliminary

approval. If finally approved by the Court, Plaintiff will voluntarily dismiss with prejudice his

Action against Defendants in return for the significant corporate governance changes achieved for

the benefit of WIMC and its stockholders.

       A.      Applicable Legal Standards
       Preliminary approval should be granted unless the Court finds reasons to doubt its

fundamental fairness or other obvious deficiencies. See Bell Atl. Corp. v. Bolger, 2 F.3d 1304,

1318 (3d Cir. 1993) (affirming the substantive fairness of a non-collusive derivative settlement);

see also In Re: Warfarin Sodium Antitrust Litig., 391 F.3d 516, 535 (3d Cir. 2004); In Re: GMC

Pick- up Truck Fuel Tank Prods. Liab. Litig., 55 F.3d 768, 784 (3d Cir. 1995); In re School

Asbestos Litig., 921 F.2d 1330, 1333 (3d Cir. 1990) (noting that the court encourages settlement

of complex litigation “that otherwise could linger for years”).

       The Court is not required on preliminary approval to make a final determination that the

proposed settlement is fair and reasonable. “If the preliminary evaluation of the proposed

settlement does not disclose grounds to doubt its fairness or other obvious deficiencies . . . and

appears to fall within the range of possible approval,” the Court should direct that notice be

disseminated and schedule a final approval hearing. Manual for Complex Litigation Third §30.41

at 297 (the “Manual”). “In evaluating a settlement for preliminary approval, the court determines

whether the proposed settlement discloses grounds to doubt its fairness or other obvious

deficiencies such as unduly preferential treatment of class representatives or segments of the class,

or excessive compensation of attorneys, and whether it appears to fall within the range of possible

approval.” Tenuto v. Transworld Sys., No. Civ. A. 99-4228, 2001 U. S. Dist. LEXIS 17694, at *3

                                                 10
         Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 25 of 34



(E.D. Pa. Oct. 31, 2001). In this regard, the Third Circuit has held that the principal factor in

determining the fairness of a derivative settlement is “the extent of the benefit to be derived from

the proposed settlement by the corporation, the real party in interest.” Shlensky v. Dorsey, 574

F.2d 131, 147 (3d Cir. 1978).

       Further, courts have long recognized that in derivative actions, non-monetary benefits, such

as material changes in corporate management or policies, provide real and substantial benefits and

warrant approval. The Courts’ recognition of the importance of these types of reforms has

heightened in the post-Enron era. See, e.g., Unite Nat’l Ret. Fund v. Watts, Civil Action No. 04-

CV-3603 (DMC), 2005 U.S. Dist. LEXIS 26246, at *8 (D.N.J. Oct. 28, 2005) (“Shell Deriv.”)

(approving governance and compliance relief, noting that “the most important factor in evaluating

the fairness of the settlement agreement is the benefit to the corporation”).

       B.      The Settlement Is the Product of Arm’s-Length Negotiations by
               Experienced and Well-Informed Counsel, and Is Therefore
               Presumptively Fair
       In assessing at the preliminary approval stage whether a proposed settlement raises any

issue as to fairness, courts often focus on whether the settlement is the product of arm’s-length

negotiations. See, e.g., In re Automotive Refinishing Paint Antitrust Litig., MDL Docket No. 1426,

2006 U.S. Dist. LEXIS 93936 (E.D. Pa. Dec. 28, 2006) (citing In re Prudential Sec. Inc. Ltd.

P’ship Litig., 163 F.R.D. 200, 209 (S.D.N.Y. 1995)); Tenuto, 2001 U. S. Dist. LEXIS 17694, at

*3 (“The settlement agreement is a product of lengthy arm’s-length negotiations, concluded after

completion of discovery.”).

       Prior to arriving at the proposed settlement in this case, Plaintiff’s Counsel conducted

investigations relating to the claims and the underlying events alleged in the Action to which their

client was a party, including, but not limited to: (1) reviewing and analyzing the Company’s public



                                                 11
         Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 26 of 34



filings with the SEC, press releases, announcements, transcripts of investor conference calls, and

news articles; (2) reviewing and analyzing the allegations contained in the related Securities Class

Action2; (3) researching the applicable law with respect to the claims in the Action and the potential

defenses thereto; (4) researching and drafting the stockholder derivative complaint in the Action;

(5) researching and drafting the amended stockholder derivative complaint; (6) researching and

drafting the opposition to the motion to dismiss the amended complaint; (7) researching corporate

governance issues; (8) preparing extensive settlement demands and corporate governance reform

proposals; (9) engaging in extensive settlement negotiations with Defendants’ Counsel; (10)

negotiating the contents of the settlement Term Sheet and the Memorandum of Understanding;

and (11) negotiating the terms of the Stipulation and its exhibits. See McKenna Decl., Ex. 1.

       In addition, the negotiation process undertaken here was at arm’s-length and was intensive

and hard fought. As discussed above, settlement negotiations in this case occurred over a lengthy

period, and included the exchange of multiple proposals, initially by Plaintiff’s Counsel with

counter-proposals from Defendants’ Counsel.           The negotiation process included multiple

telephonic and written communications. The terms and conditions of the Stipulation are the results

of this intensive, arm’s-length process. See, e.g., Cohn v. Nelson, 375 F. Supp. 2d 844, 855 (E.D.

Mo. 2005) (“In assessing the merits of the settlement, plaintiffs’ counsel considered the factual

and legal questions that were disputed in the derivative actions. The Court is convinced the

proposed settlement was reached after counsel had conducted an extensive investigation . . .”).

There are no grounds to doubt the fairness of the proposed Settlement or the intensive, arm’s-

length negotiations that achieved it. See McKenna Decl., Ex. 1, Stipulation.



2
       Elkin v. WIMC Investment Mgmt. Corp. et al, Case No. 2:17-cv-2025-JCJ (E.D. Pa.).



                                                 12
         Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 27 of 34



        Plaintiff’s Counsel has decades of experience in stockholder representative litigation, and

their skills have been recognized by courts across the nation in dozens of appointments to act as

lead counsel in the prosecution of stockholder derivative actions. See McKenna Decl. Exs. 2 and

3, for the résumés of Gainey McKenna & Egleston and The Donovan Litigation Group, LLC,

respectively. The positions Plaintiff’s Counsel took in these negotiations were informed by careful

analysis of the law, a thorough investigation and evaluation of the facts, consideration of the

remaining insurance coverage available, and examination of the best corporate governance

practices applicable to WIMC in light of the allegations contained in the amended complaint filed

in the Action. Defendants were vigorously represented by Dechert, LLP, a corporate defense firm

who is pre-eminent in the field of derivative and securities litigation and who were familiar with

the relevant facts. McKenna Decl., Ex. 1, Stipulation.

        Accordingly, the Settlement enjoys a strong presumption of fairness.
        C.      The Non-Monetary Recovery Secured for WIMC Is Fair
                and Reasonable in Light of the Serious Risks Establishing
                Liability and Damages

        In determining whether to approve a stockholder derivative settlement, “[t]he principal

factor . . . is the extent of the benefit to be derived from the proposed settlement by the corporation,

the real party in interest[.]” Bell Atl., 2 F.3d at 1311 (internal quotation marks omitted) (alteration

in original); see also Shlensky, 574 F.2d at 147.

        Courts widely recognize that “a corporation may receive a ‘substantial benefit’ from a

derivative suit . . . regardless of whether the benefit is pecuniary in nature.” Mills v. Elec. Auto-

Lite Co., 396 U.S. 375, 395 (1970); see also Shell Deriv., 2005 U.S. Dist. LEXIS 26246, at *18

(“the great benefit conferred upon Shell as a result of the new corporate governance principles

provided for in the settlement agreement . . . will serve to prevent and protect Shell from the

reoccurrence of certain alleged wrongdoings.”); In re Schering-Plough Corp. Stockholder Deriv.

                                                    13
        Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 28 of 34



Litig., Master Derivative Docket Civ. Action No. 01-1412, 2008 U.S. Dist. LEXIS 2569, at *9

(D.N.J. Jan. 14, 2008) (approving settlement “seek[ing] to foster the active involvement of the

Board in oversight” and resulting in “the Board’s oversight function [being] strengthened”). In

particular, non-monetary benefits may support a settlement where “the relief is intended to prevent

future harm.” Shell Deriv., 2005 U.S. Dist. LEXIS 26246, at *9. A non-monetary benefit is a

“substantial benefit” where it is “something more than technical in its consequence and . . .

accomplishes a result which corrects or prevents an abuse which would be prejudicial to the rights

and interests of the corporation or affect the enjoyment or protection of an essential right to

stockholder’s interest.” Mills, 396 U.S. at 396.

       The settling Parties agree that the corporate governance reforms achieved by the Settlement

confer substantial benefits to WIMC and current WIMC stockholders and that the filing and

pendency of the Action comprised a substantial contributing factor to the Company’s decision to

implement the reforms. See McKenna Decl., Ex. 1, Stipulation, ¶ 8. As set forth above, the

Settlement will result in WIMC’s implementation and maintenance of corporate governance

reforms that substantially reduce the likelihood that corporate governance lapses similar to those

alleged in the Action will damage the Company in the future. The reforms are designed to

strengthen WIMC’s overall corporate governance practices and internal controls and the rigor of

Board oversight, generally.

       These benefits are especially sufficient to warrant preliminary approval, given the very real

possibility that continued litigation would yield no benefit for WIMC. The risks of demonstrating

liability and providing damages in complex stockholder litigation are substantial. For example, as

other courts have repeatedly recognized, “stockholder litigation is notably difficult and notoriously

uncertain.” Lewis v. Newman, 59 F.R.D. 525, 528 (S.D.N.Y. 1973). Although Plaintiff strongly



                                                   14
         Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 29 of 34



believes his claims are meritorious, success in establishing Defendants’ liability is by no means a

foregone conclusion.

       The challenges involved in determining and proving the amount of recoverable damages

are equally daunting. “The determination of damages . . . is a complicated and uncertain process,

typically involving conflicting expert opinions. The reaction of a jury to such complex expert

testimony is highly unpredictable.” In re Lloyd’s Am. Trust Fund Litig., No. 96 Civ. 1262 (RWS),

2002 U.S. Dist. LEXIS 22663, at *61 (S.D.N.Y. Nov. 26, 2002). In fact, Plaintiff faces substantial

risks in even attempting to present expert testimony on damages, as Defendants undoubtedly

would have challenged such testimony. See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579,

585 (1993), superseded on other grounds by Fed. R. Evid. 702.

       Moreover, while Plaintiff believes in the merits of his case, the benefit to the Company of

pursuing his claims to trial had to be weighed against the potential litigation expense to the

Company. The Settlement eliminates these and other risks of continued litigation, including the

very real risk of no recovery for WIMC after years of additional litigation, while ensuring that the

Company and its stockholders obtain immediate benefits through the valuable corporate

governance reforms. The Settlement is therefore eminently reasonable.

       D.      Continued Litigation Would Be Complex, Time-Consuming and Expensive

       A preliminary evaluation of the fairness of a settlement requires a court to balance the

“likely rewards of litigation” with its risk and cost against the benefits obtained by settlement. See

Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414,

425 (1968). Here, the complexity, expense and likely duration of continued litigation weigh

heavily in favor of settlement. Unless the proposed Settlement is clearly inadequate, its approval

is preferable to continuing lengthy and expensive litigation with highly uncertain results.

                                                 15
        Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 30 of 34



       Although Plaintiff’s claims survived the motion to dismiss, the discovery required to

survive summary judgment and bring the case to trial would have been complex. Experts would

need to be prepared and expert discovery conducted. In addition, a myriad of complex issues of

law and fact would need to be mastered in trying the case and pursuing it through appeal – all

without any guarantee of materially improving on the Settlement’s recovery. The Settlement

obviates the expenditure of further time and resources, and resolves the litigation on favorable

terms for WIMC, permitting the Company to return its full attention to operating its business and

generating value for its stockholders. These considerations weigh heavily in favor of preliminary

approval.

       E.      Sufficient Information Has Been Adduced at this Stage
               of the Proceeding to Warrant Preliminary Approval

       Plaintiff’s Counsel’s investigation preceding and subsequent to the filing of the detailed

original and amended complaints is sufficient to support Plaintiff’s Counsel’s recommendation

that the Settlement is fair and reasonable. See In re PaineWebber Ltd. P’ships Litig., 171 F.R.D.

104, 125 (S.D.N.Y. 1997) (“‘great weight’ is accorded to the recommendations of counsel, who

are most closely acquainted with the facts of the underlying litigation”).

V.     THE PROPOSED NOTICE OF SETTLEMENT IS ADEQUATE
       Under Federal Rule of Civil Procedure 23.1, notice of a proposed settlement of a

stockholder derivative action “must be given to stockholders . . . in the manner that the court

directs.” Fed. R. Civ. P. 23.1(c). The Stipulation and proposed Preliminary Approval Order

contemplate that, within ten (10) business days after the entry of the Preliminary Approval Order

WIMC shall: (i) post a copy of the Stipulation, the Preliminary Approval Order, and the Notice

(defined in the Stipulation and substantially in the form attached as Exhibit B to the Stipulation)

on WIMC’s website; (ii) cause a Current Report on Form 8-K to be filed with the Securities and


                                                16
           Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 31 of 34



Exchange Commission that attaches the Notice and provides a link to the Stipulation, the

Preliminary Approval Order and the Notice posted on WIMC’s website; and (iii) publish the

Notice once in Investor’s Business Daily and transmit it once over PR Newswire. In addition, the

costs of the Notice shall be paid by WIMC. See McKenna Decl., Ex. 1, Stipulation, ¶ 13; see also

Ex. A (proposed Preliminary Approval Order) and Ex. B (proposed Notice) to the Stipulation.

        The Parties believe the content and manner of the Notice constitutes adequate and

reasonable notice to current WIMC stockholders pursuant to applicable law and due process. Id.

Indeed, the settling Parties’ proposed method of notice has been routinely approved by many other

courts.3

        The Notice is drafted in plain and easily understood language, clearly describes the nature

of the Action and the claims alleged in the Action, the terms of the proposed Settlement, and the

reasons for the Settlement. In addition, the Notice invites WIMC stockholders who seek additional

information to inspect the Stipulation and other documents filed with the Court by visiting

WIMC’s website where they will be posted. See McKenna Decl., Ex. B to Ex. 1, Notice, page 2.



3
         The use of website posting coupled with other publication has gained broad acceptance in light of
the rapid transition of the investment community from a paper-based to a web-based disclosure system. See
“Use of Electronic Media for Delivery Purposes,” SEC Release No. 33-7233, 60 Fed. Reg. 53458, 53459
(Oct. 6, 1995) (“The Commission believes that the use of electronic media should be at least an equal
alternative to the use of paper based media”); Yong Soon Oh v. AT&T Corp., 225 F.R.D. 142, 149 (D.N.J.
2004) (approving settlement of class action in which access to the stipulation was made available by
website). The notice program that the settling Parties stipulated to employ in this case – the Company’s
issuance of two press releases – one in a newspaper and one over the internet, the Company’s posting on
its website, and the Company’s filing of a Form 8-K with the SEC -- has been widely used in similar
stockholder derivative settlements and approved by numerous courts as meeting due process. See, e.g.,
Bushansky v. Armacost, 2014 U.S. Dist. LEXIS 88072, at *21 (N.D. Cal. June 25, 2014) (requiring a notice
plan to include a link on defendant’s investor relations website that leads to a webpage to be displayed for
a minimum of 30 days, a press release to be issued by defendant, and a Form 8-K filing with the SEC); In
re Rambus Inc. Derivative Litig., 2009 U.S. Dist. LEXIS 131845, at *7 (N.D. Cal. Jan. 20, 2009) (approving
settlement where notice included a link on a company website, press release, and a Form 8-K filing with
the SEC). See also Peak Fin., LLC v. Hassett, 2016 U.S. Dist. LEXIS 147565, at *3-4, 6-7 (D. Nev. Oct.
20, 2016) (approving settlement where notice comprised filing of a Form 8-K with the SEC, and the
company’s posting on its website).


                                                    17
         Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 32 of 34



As a result, the Notice is more than reasonably calculated to apprise current WIMC stockholders

of the terms of the proposed Settlement and the options available in connection with the judicial

proceeding. See Bell Atl., 2 F.3d at 1317 (notice held adequate because it “summarized the Bell

of Pennsylvania matter, the procedural history, the parties’ contentions, the issues involved, the

reasons each party recommended settlement, and the terms of the settlement agreement” and it

“advised stockholders of their right to object, the consequences of not doing so, and how to go

about obtaining further information available on file with the court”) (citing Kyriazi v. Western

Elec. Co., 647 F.2d 388, 395 (3d Cir. 1981)); In re Corel Corp. Sec. Litig., 293 F. Supp. 2d 484,

2003 U.S. Dist. LEXIS 21024 (E.D. Pa. 2003).

       Accordingly, the Court should approve the proposed method and form of notice to current

WIMC stockholders.

VI.    PROPOSED SCHEDULE OF EVENTS
       In connection with preliminary approval of the Settlement, Plaintiff requests that the Court

establish dates by which the Notice will be provided and by which current WIMC stockholders

may object to the Settlement. Plaintiff also requests that the Court set the date for a hearing on the

final approval of the Settlement (the “Settlement Hearing”). The proposed schedule is extended

to include briefing on the Settlement, which will be heard at the Settlement Hearing. The following

schedule is proposed:


                                Event                                            Deadline


 WIMC shall: (i) cause a press release to be issued that contains       Within ten (10) business
 the contents of the Notice once in Investor’s Business Daily and       days of entry of the
 transmit it once over PR Newswire; (ii) cause a Current Report on      Preliminary Approval
 Form 8-K to be filed with the SEC that contains the contents of        Order.
 the Notice; and (iii) post on the Investor Relations portion of its




                                                 18
        Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 33 of 34



                               Event                                            Deadline


 website the Notice together with the Stipulation and the
 Preliminary Approval Order.
 Deadline for filing and serving all opening briefs and supporting     At least thirty-five (35)
 documents in support of the Settlement, including the Attorneys’      calendar days prior to the
 Fee and Litigation Expense award and the service award.               Settlement Hearing.
 Deadline for current WIMC stockholders to submit objections           At least twenty-one (21)
 and any response papers in opposition to the Settlement and the       calendar days prior to the
 Attorneys’ Fee and Litigation Expense award and the service           Settlement Hearing.
 award.
 Deadline for Defendants’ Counsel to file and serve Affidavit or       At least seven (7) calendar
 Declaration of publication, filing and posting of the Notice.         days prior to the
                                                                       Settlement Hearing.
 Deadline for filing reply papers in further support of the            At least five (5) calendar
 Settlement and Attorneys’ Fee and Litigation Expense award and        days prior to the
 the service award, or in response to objections, if any.              Settlement Hearing.
 Date of Settlement Hearing.                                           At least fifty-five (55)
                                                                       calendar days after entry
                                                                       of the Preliminary
                                                                       Approval Order.


       This schedule is similar to those used in numerous other stockholder derivative settlements

and provides sufficient due process to current WIMC stockholders with respect to their rights

concerning the Settlement. If this schedule is not convenient to the Court, the Parties request that

the Court utilize similar time intervals for the events in completing the proposed Preliminary

Approval Order.

VII.   CONCLUSION
       For the foregoing reasons, Plaintiff respectfully requests that the Court: (i) preliminarily

approve the terms of the Settlement as set forth in the Stipulation and enter the proposed

Preliminary Approval Order; (ii) approve the form and manner of disseminating the Notice to



                                                19
        Case 2:17-cv-02820-JCJ Document 45 Filed 10/23/18 Page 34 of 34



current WIMC stockholders; and (iii) schedule the Settlement Hearing to consider the final

approval of the Settlement and related issues.

Dated: October 23, 2018                      Respectfully submitted,
                                             DONOVAN LITIGATION GROUP, LLC
                                             By: s/ Michael D. Donovan
                                             Michael D. Donovan
                                             15 Saint Asaphs Road
                                             Bala Cynwyd, PA 19004-2405
                                             Telephone: (610) 647-6067
                                             Facsimile: (610) 647-7215
                                             Email: mdonovan@donovanlitigationgroup.com

                                             Local counsel
                                             -and-
                                             Thomas J. McKenna
                                             GAINEY McKENNA & EGLESTON
                                             440 Park Avenue South, 5th Floor
                                             New York, NY 10016
                                             Telephone: (212) 983-1300
                                             Facsimile: (212) 983-0383
                                             Email: tjmckenna@gme-law.com

                                             Attorneys for Plaintiff




                                                 20
